FOSTER, Circuit Judge.
Defendant in error, plaintiff below, brought suit to recover damages for false imprisonment, to which the defendant filed a plea of not guilty. The case was tried to a jury, and resulted in a'verdict for $3,500, on which judgment was entered.
The only errors assigned are as follows: (1) the verdict is contrary to the evidence; (2) the damages fixed by said verdict are excessive; (3) the verdict is in contravention with the instructions of the court. The errors assigned present nothing for review in this court. The entire evidence, apparently, is brought up in the record; but, as there was no motion to direct a verdict, we are not at liberty to examine it, with the view of reversing the judgment.
 Plaintiff in error also suggests that the record does not show jurisdiction in the District Court by diversity of citizenship. This question was not raised in the District Court. The declaration alleges that the plaintiff is a resident and citizen of the state of New Jersey and defendant is a corporation organized and existing under the laws of Florida. We do not understand that, under the practice in Florida, this averment is denied by a plea of not guilty, which goes merely to a denial of the wrongful act upon which' the action is based. Varnes v. Seaboard Air Line R. Co., 80 Fla. 624, 86 So. 433. Furthermore, we think this question is also settled by the verdict.
Affirmed.